Citation Nr: 1122539	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from September 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The appellant submitted a Notice of Disagreement in August 2008 and timely perfected his appeal in March 2009.

This claim came before the Board in December 2010, at which time it was remanded to the Appeals Management Center (AMC) for additional evidentiary development.  Such development having been accomplished, the claim has been returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence supports a finding that the appellant currently suffers from bilateral hearing loss as a result of acoustic trauma in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The appellant's claim of entitlement to service connection for bilateral hearing loss has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from bilateral hearing loss as a result of acoustic trauma in active duty service.  Specifically, the appellant claims that his Military Occupational Specialty (MOS) of field wireman, and associated assignment to an artillery unit in Korea, is the cause of his current bilateral hearing loss.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2010).  Furthermore, sensor neural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that during his April 2008 VA audiological examination, the appellant's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
85
90
85
LEFT
50
65
75
80
85

Thus, the appellant has a current diagnosis of bilateral hearing loss, for VA purposes.  Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2010); see also Shedden, supra.

With respect to Shedden element (2), in-service disease or injury, the Board notes that in March 2008, VA issued a formal finding of unavailability regarding the appellant's service treatment and personnel records.  See VA Formal Finding, March 6, 2008.  In a case such as this where the appellant's service medical records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the appellant's claim.


Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the appellant's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Review of the appellant's DD 214 reveals that his MOS was listed as field wireman.  Though there are no service records available to document any complaints of hearing loss in service, the appellant's MOS is consistent with his complaints of acoustic trauma.  Furthermore, the Board finds that the appellant is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the appellant was exposed to loud noise during service.  Thus, Shedden element (2) has been satisfied.  See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the medical evidence of record consists of medical opinions both for and against the appellant's claim.  In support of his claim, the appellant submitted an undated statement from H.F.H., his private audiologist.  The audiologist stated that the appellant was a longtime patient in her clinic with well-established and documented mild to severe sensorineural hearing loss.  It was noted that the appellant's noise exposure history was unremarkable with the exception of his time in service.  The audiologist stated, "I am quite confident that a significant portion of his hearing loss (that high-frequency portion which has not progressed) is a direct result from his military experience while serving on the front lines in Korea."  See Private Treatment Record, H.F.H., AuD., undated.

In April 2008, the appellant was afforded a VA audiological examination.  The appellant reported that he was exposed to artillery fire without hearing protection during his time in service.  Following his discharge, the appellant reported exposure to machinery noise for 32 years while working for E., T., & Y. in Battle Creek, Michigan.  The appellant stated that he was required to use hearing protection.  The VA examiner concluded that review of the appellant's records did not show any evidence of hearing loss present at separation or even shortly thereafter.  The first record of hearing loss was a civilian record dated in May 2003, more than 50 years after separation.  The appellant reported 32 years of occupational noise exposure from 1951 to 1983.  As the appellant noted that he was required to use hearing protection, it could be assumed that the levels of noise were potentially hazardous.  

The VA examiner opined that the appellant's employer was probably mandated to provide its employees with hearing screenings, in compliance with Occupational Health and Safety Administration (OSHA) guidelines, but these records were not in the claims file.  The VA examiner stated that for a sound opinion to be rendered, it would be ideal to examine these records, if they were available.  Ultimately, the VA examiner found that an opinion could not be rendered without resorting to mere speculation.  See VA Audiological Examination Report, April 29, 2008.

In response to the April 2008 VA examiner's reasoning for being unable to render a nexus opinion, the appellant submitted a statement in January 2010, which noted that E., T., & Y., the appellant's former employer, had closed in 1983.  The appellant attempted to contact his former employer and was informed that no records were maintained for the time period in question (1951 - 1983).  See Appellant's Statement, January 20, 2010.

Pursuant to the Board's December 2010 Remand instructions, the AMC obtained an addendum to the April 2008 VA audiological examination.  In January 2011, the same VA examiner stated that the appellant's VA claims file and DD 214 were consistent with service in Korea, but there was no evidence of combat service, and thus, noise exposure could not be conceded.  The VA examiner also indicated that review of the records did not show any evidence of hearing loss present at separation from service or even shortly thereafter.  The first record of hearing loss (via audiogram) was listed in May 2003, more than 50 years after the appellant's separation from service.  The VA examiner also noted the lay statements of the appellant's wife and from his son (born in 1956), reporting that the appellant had "always been hard of hearing."  Even assuming a child of sufficient age to recall that his father had hearing problems, the VA examiner stated that there would still be a period of more than one year between separation from service in 1954 and the child's recollection of hearing loss.  See VA Audiological Examination Addendum, January 13, 2011.

Further, the appellant reported 32 years of occupational noise exposure from 1951 to 1983.  The appellant indicated that he was required to use hearing protection, and therefore it could be assumed that the levels of noise were potentially hazardous.  The VA examiner stated that the requirement to use hearing protection on the job does not prevent hearing loss from occurring.  As no hearing conservation records were available from the appellant's former employer, it was noted that there may have been a period of time during the appellant's employment when there was no requirement for hearing protection, despite exposure to noise.  Id.

The VA examiner opined that there are multiple causes for sensorineural type hearing loss and in many cases an exact etiology cannot be determined.  Sensorineural hearing loss can be caused by aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetics, or any combination of these or other factors.  Based on the lack of evidence in the service treatment records to support that hearing loss developed or worsened while on active duty and no private or VA records or other evidence that demonstrated hearing loss was diagnosed within a reasonable period of time following separation so as to establish a nexus, and no evidence that the appellant served in combat, the VA examiner concluded that it was less likely than not that the appellant's current hearing loss was the result of military noise exposure.  Id.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board does not find that the April 2008 VA examination report or the January 2011 VA examination addendum to be credible evidence.  Initially, the Board is unclear as to why the VA examiner stated that there was no evidence of hearing loss in service, when it has been clearly noted that the appellant's service treatment records were unavailable due to the 1973 fire at the National Personnel Records Center.  Clearly this occurred due to no fault of the appellant.  Second, the VA examiner failed to address the appellant's MOS as well as his attachment to an artillery unit during the time he was stationed in Korea.  Rather, the VA examiner makes a determination based on the fact that the appellant did not complain of hearing loss within a "reasonable time" after his discharge from service.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The VA examiner not only failed to provide an explanation as to what constitutes a "reasonable" amount of time for the appellant' to begin to suffer from bilateral hearing loss, she was also clearly unaware of the United States Court of Appeals for Veterans Claims holding in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), which stated that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. 155, 159 (1993).

In the present case, the Board concludes that the evidence is at least in equipoise and entitlement to service connection for bilateral hearing loss must be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  Further, the Board notes that similar to the holding in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), bilateral hearing loss is a condition, which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds the appellant's claim regarding his having problems with bilateral hearing loss, in conjunction with the fact that he was provided with hearing protection for his employment-related noise exposure, to be competent and credible evidence of continuity of symptomatology because the presence of this disorder is not a determination "medical in nature" and it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.



Therefore, with granting the appellant the benefit of any reasonable doubt in this matter, the Board concludes that service connection for bilateral hearing loss is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and medical evidence of a nexus between the in-service injury and the current disability.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010); Shedden, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


